Title: From Alexander Hamilton to Thomas Freeman, 4 March 1800
From: Hamilton, Alexander
To: Freeman, Thomas


          
            Sir,
            New York March 4th 1800
          
          I have received your letter dated Feby. 28th with and thank you for the inclosed plan of the Fort at Loftus’s heights and I regret much the cause which that delayed you from writing to me on the subject before answering my letter on that subject. As General Wilkinson is so soon expected at Philadelphia it will be proper for you to wait his arrival.
          with true considern &c
          
            Major Thos. Freeman Esqr.
        